         Case 4:20-cv-00726-SWW Document 7 Filed 06/29/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RICKY ASHLEY                                                                   PETITIONER
ADC # 099718

v.                            No. 4:20-cv-00726-SWW-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                              RESPONDENT


                                       JUDGMENT

       Based on today’s Order, this 28 U.S.C. § 2254 action is DISMISSED, with prejudice.

       IT IS SO ORDERED this 29th day of June, 2020.


                                          Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
